Citation Nr: 1711015	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-05 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder prior to March 10, 2016.  

2.  Entitlement to an initial evaluation in excess of 70 percent for PTSD with major depressive disorder on or after March 10, 2016.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In March 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

Following that hearing, in a March 2014 decision, the Board determined that a May 21, 2010, VA Form 9 was timely and that an earlier effective date of March 26, 2004, was warranted for the grant of service connection for PTSD.  The Board also remanded the issues of entitlement to a higher initial evaluation for PTSD and TDIU for further development in March 2014 and November 2015.  The case has since been returned to the Board for appellate review.  

While on remand, the RO issued an April 2016 rating decision and Supplemental Statement of the Case (SSOC) increasing the initial evaluation for PTSD with major depressive disorder from 50 percent to 70 percent effective March 10, 2016.  As such, the Veteran's PTSD with major depressive disorder is currently assigned a 50 percent evaluation as of March 26, 2004, and a 70 percent evaluation since March 10, 2016.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of entitlement to a higher initial evaluations remains on appeal and has been recharacterized as reflected on the title page.  

Following the April 2016 SSOC, the Veteran submitted January 2012, April 2014, and July 2015 statements, as well as a June 2015 disability benefit questionnaire from Dr. D.O.B. (initials used to protect privacy).  The Veteran had previously submitted many of these private evaluations; however, the RO did not review them in the April 2016 SSOC.  Nevertheless, the Veteran's representative submitted a waiver the RO's initial consideration of that evidence in January 2012, August 2015, and January 2017.  38 C.F.R. § 20.1304.

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to March 10, 2016, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas.  

2.  Throughout the appellate period, the Veteran's PTSD has not been productive of total occupational and total social impairment.




CONCLUSIONS OF LAW

1.  Prior to March 10, 2016, the criteria for a 70 percent initial evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an evaluation in excess of 70 percent for PTSD have not been met at any point during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2016); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for PTSD with major depressive disorder.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  The RO's March 2008 and August 2010 notice letters informed the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied as to the issue of entitlement to a higher initial evaluation for his PTSD.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran and his representative have also submitted statements, private evaluations, and argument.  Moreover, the Veteran at his October 2010 VA examination, March 2012 hearing, and March 2016 VA examination that he does not receive treatment for PTSD.  At his July 2014 VA examination, the Veteran did report brief treatment in 2008 at the time of his divorce, but he was unable to remember the name of that mental healthcare provider and denied having any mental health treatment since that time.  At his March 2012 hearing, the Veteran discussed several private evaluations with Dr. D.O.B. and Dr. R.H., and those reports are associated with the claims file.  

On remand, in both April 2014 and December 2015, the Veteran was provided an opportunity to have the AOJ assist him in obtaining any outstanding private treatment records, but, as discussed below, he did not authorize the release of any private treatment records.  Therefore, the Board finds that the Veteran has not adequately identified any other available, outstanding records that are relevant to the claim being decided herein.  

The Veteran was also afforded VA examinations in October 2010, July 2014, and March 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a review of the claims file and all pertinent evidence of record, including the Veteran's own reported history.  Indeed, the RO relied upon the October 2010 VA examination in granting service connection for PTSD and the March 2016 VA examination report in awarding increased evaluation for PTSD.  The Veteran's representative also referred to the October 2010 VA examination as "excellent" at the March 2012 hearing.  Each examiner performed a mental status examination and fully addressed the schedular criteria relevant to rating the disability in this case.  

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Moreover, as previously noted, the appellant was afforded an opportunity to present testimony at a hearing before the Board in March 2012.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issue to be discussed and sought to identify pertinent evidence not currently associated with the claims folder, to include any relevant post-service treatment records.  The hearing focused on the elements necessary to substantiate the claims, to specifically include his PTSD symptoms.  The appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

The Board also finds that the AOJ has complied with the Board's March 2014 and November 2015 remand directives.  In April 2014, the AOJ provided the Veteran the opportunity to identify any outstanding treatment records, but he did not respond.  He was also afforded the July 2014 VA examination.  Following the November 2015 remand, the AOJ again provided the Veteran the opportunity to identify any outstanding treatment records in December 2015 and specifically requested his authorization to release private treatment records from Dr. P.  The Veteran submitted private treatment records from Dr. G.H., a urologist, reflecting treatment unrelated to his PTSD; however, he did not respond with a signed VA Form 21-4142 regarding Dr. P.  The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran must authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records, or submit those records himself.  38 C.F.R. § 3.159(c)(1)(i)-(ii).  Therefore, with regard to obtaining any private treatment records related to PTSD, the Board finds that AOJ has complied with March 2014 and November 2015 remand directives.  

In addition, the AOJ requested records from the Social Security Administration (SSA) in December 2015 and received a negative response in January 2016.  The Veteran was also provided an additional VA examination in March 2016.  As discussed above, that examination was adequate.  Therefore, the Board finds that the AOJ has complied with the March 2014 and November 2015 remand directives and will proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's PTSD with major depressive disorder are currently assigned a 50 percent disability evaluation prior to March 10, 2016, and a 70 percent evaluation thereafter pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under Diagnostic Code 9411, a 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated Fifth Edition (DSM-V).  See 79 Fed.  Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014. Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board on December 6, 2011, and, therefore, the claim is governed by DSM-IV.  

In a March 2004 statement, Dr. R. H. noted the Veteran's description of his experiences in Vietnam and diagnosed him with PTSD.  The Veteran also reported having symptoms of increased anxiety, flashbacks, unpleasant thoughts, memory trouble, irritation, trouble falling asleep, uneasiness in crowds, and suspiciousness.  Dr. R.H. indicated that the Veteran was alert and fully oriented with a low mood.  

At the October 2010 VA examination, the Veteran again described his in-service stressor, and the examiner concurred with Dr. R.H.'s diagnosis for PTSD.  The examiner also diagnosed him with major depressive disorder and related that secondary diagnosis to the primary diagnosis of PTSD.  The Veteran reported having flashbacks, intrusive thoughts, difficulty sleeping, nightmares, irritability, anger, difficulty in social settings, isolation, and lack of motivation.  He denied any history of violent behavior, suicide attempts, use of medication or psychotherapy for his mental condition, delusions, hallucinations, suicidal ideation, and homicidal ideation.  The examiner also observed that he had a depressed mood, diminished interest, a restricted range of affect, irritability, an exaggerated startle response, a flattened affect, difficulty concentrating, and hypervigilance.  The examiner further indicated that the Veteran's orientation was within normal limits and that his affect reflected disturbances of motivation and mood.  It was noted that his speech and communication were within normal limits.  The examiner found no impaired judgement and considered the Veteran's memory to be within normal limits.  The Veteran described a good relationship with his girlfriend, but a poor relationship with his sons.  He recalled that he had been a jet engine mechanic at Tinker Air Force Base for 30 years before retiring.  He explained that, at the time of his retirement in 2008, he had poor relationships with his supervisors, but good relationships with his co-workers.  The examiner assigned a GAF score of 46 and recommended follow-up treatment with outpatient therapy and possible medication to control mood swings.  

The record does not reflect that the Veteran sought follow-up treatment, as he denied any current treatment at the March 2012 hearing, the July 2014 VA examination, and the March 2016 VA examination.  The Veteran did submit private evaluations from Dr. D.O.B., who appears to have based his report on a review of the record rather than an examination.  In this regard, Dr. D.O.B did not indicate that he examined or spoke to the Veteran, but rather referred to a review of the available medical records.    

Dr. D.O.B.'s January 2012 evaluation specifically cited his review of the Veteran's records and characterized the October 2010 VA examination as excellent.  Dr. D.O.B. also reviewed Dr. P.'s treatment records for anxiety and insomnia from November 2009 to October 2011.  Dr. D.O.B. indicated that Dr. P, is a primary care physician who referred the Veteran to a psychologist, Dr. R.H.  Given the chronological discrepancy between Dr. P.'s treatment from November 2009 to October 2011 and Dr. RH's 2004 PTSD diagnosis, it is unclear whether the Veteran has returned to Dr. R.H. for mental health treatment since 2004.  However, as noted above, the AOJ provided the Veteran the opportunity in both April 2014 and December 2015 to authorize the release of any outstanding private treatment records and specifically requested his authorization to release Dr. P.'s treatment records in November 2015.  However, the Veteran has failed to respond to those requests and denied any treatment for PTSD when asked on multiple occasions.  

Nevertheless, Dr. D.O.B. considered the Veteran to have complete social and occupational impairment rendering him unemployable and characterized the Veteran's PTSD as severe.  Again, Dr. D.O.B. based this conclusion on the October 2010 VA examination, which in contrast, found that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  Dr. D.O.B. did not provide rationale to support his disagreement with the October 2010 VA examiner's conclusion.  

Dr. D.O.B.'s April 2014 evaluation similarly cited to the October 2010 VA examination and Dr. R.H.'s March 2004 PTSD diagnosis.  He again offered an opinion in favor of TDIU, but based that decision on the October 2010 VA examination, which noted reduced reliability and productivity rather than total occupational impairment.  Dr. D.O.B. also referenced other, unspecified medical conditions presumptively related to the Veteran's Agent Orange exposure.  However, the Veteran is only service-connected for PTSD.  

The Veteran was provided another VA examination in July 2014.  Although Dr. D.O.B. suggested in his July 2015 evaluation that July 2014 VA examiner's report was inadequate (e.g. only reviewed a disability benefits questionnaire and did not discuss earlier records and diagnoses), the examiner did indicate that he had reviewed the Veteran's claims file and diagnosed him with PTSD as a continuation of the diagnosis made at the October 2010 VA examination.  The July 2014 examiner recognized the formal PTSD diagnosis, but considered the symptoms to be not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examiner made this finding in light of the Veteran's own denial of taking any medications to help with his mood and further denial of ever participating in any mental health treatment since his divorce in 2008.  

The July 2014 VA examiner also noted that the Veteran had good hygiene and emphasized that the Veteran had no significant change in his functioning since the October 2010 VA examination.  Again, despite Dr. D.O.B.'s review of this VA examination report, the July 2014 VA examiner considered the Veteran to meet the diagnostic criteria for PTSD, but indicated that he had bightmares less frequently, experienced more manageable intrusive thoughts, and maintained positive relationships with a few select peers.  The examiner concluded that the Veteran's PTSD symptoms affect the Veteran in most spheres.  

At the July 2014 VA examination, the Veteran also described his divorce in 2008 and indicated that he had fair relationships with his sons and kept in contact with his brothers.  He specifically denied having problems with getting along with people he is close to or maintaining his friendships.  The Veteran repeated what he had told the October 2010 VA examiner regarding problems with his supervisors but not his co-workers.  For his social activities, he described spending much of his time helping at his church, driving to check up on elderly members, and regularly attending services, in addition to maintaining friendships with three or four of his former co-workers from Tinker Air Force Base.  In terms of his symptoms, the Veteran described having trouble sleeping, nightmares four to five times per year, and suspiciousness.  He also indicated that he had depressed mood, anxiety, and increased social isolation.  

The Veteran's representative contacted Dr. D.O.B. for further evaluation, and he submitted a June 2015 Disability Benefits Questionnaire (DBQ) and a July 2015 evaluation.  In the June 2015 DBQ, Dr. D.O.B. characterized the Veteran's PTSD as causing total occupational and social impairment, highlighting the Veteran's angry outbursts to support this finding.  Dr. D.O.B. also listed symptoms of avoidance, restricted affect, estrangement from others, chronic sleep impairment, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, suspiciousness, weekly panic attacks, memory impairment, illogical or irrelevant speech, difficulty understanding complex commands, impaired judgement, impaired abstract thinking, gross impairment in thought processes or communication, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain relationships, suicidal ideation, impaired impulse control, neglect of personal appearance and hygiene, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, and disorientation to time or place.  

Dr. D.O.B.'s July 2015 statement still does not suggest that has examined or spoken to the Veteran, but rather formed his conclusions based on a review of the claims file.  Dr. D.O.B's July 2015 evaluation also appears to misstate that the July 2014 VA examination shows improvement in the Veteran's PTSD, despite the July 2014 examiner's repeated characterization of the Veteran's PTSD as not significantly changed in regard to functioning since the October 2010 VA examination.  

Most recently, the Veteran was afforded a March 2016 VA examination.  That examiner also diagnosed him with PTSD and major depressive disorder and indicated that it is not possible to differentiate which symptoms are attributable to which diagnosis.  As such, the Board will consider all his psychiatric symptoms in making its determination.  See Mitleider v. Brown, 11 Vet App 181 (1998) (standing for the proposition that where non-service symptoms cannot be separated from service-connected symptoms, all of the symptoms are treated as service connected).  The Veteran again described his divorce and a problematic relationship with his sons.  He also denied treatment for his PTSD and depression.  The examiner noted symptoms of depressed mood, anxiety, suspiciousness, panic attacks, near continuous depression, chronic sleep impairment, memory loss, flattened affect, difficulty understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and impaired impulse control.  The Veteran also reported symptoms of flashbacks, self-isolation, avoidance, hypervigilance, and negative thoughts.  Similar to the October 2010 VA examiner, the March 2016 VA examiner felt that the Veteran should seek follow-up treatment.  He concluded that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 70 percent evaluation, but no higher, for his service-connected PTSD with major depressive disorder throughout the appeal period.

The Veteran has a history of symptoms that include hypervigilance, nightmares, flashbacks, problems with concentration, depression, anxiety, suspiciousness, irritability, panic attacks, flattened affect, chronic sleep impairment, memory loss, difficulty understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, avoidance, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances such as work, and impaired impulse control.  

None of the VA examiners have found that the Veteran has occupational and social impairment with deficiencies in most areas.  However, the evidence does suggest that his family relationships were affected as early as 2008, as demonstrated by his divorce and relationship with his sons.  The March 2016 VA examiner also specifically noted impulse control, and the Veteran had reported to the October 2010 VA examiner that he had been sure that he would explode one day in a violent, emotional outburst at work.  That examiner characterized the Veteran has having irritability or angry outbursts, which also suggests difficulty in adapting to stressful circumstances including work or a work-like setting as early as his 2008 retirement.  The July 2014 VA examiner further indicated that the Veteran's PTSD had not significantly changed since the October 2010 VA examinations.  Thus, resolving all reasonable doubt in his favor, the Veteran's disability picture, to include the severity, frequency, and duration of his symptoms, and the resulting impairment of social and occupational functioning, has been more consistent with a 70 percent disability evaluation throughout the appeal period.

The Board has also considered whether the Veteran is entitled to an evaluation in excess of 70 percent for his PTSD with major depressive disorder.  As noted above, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The Board is cognizant that Dr. D.O.B. reported somewhat more severe symptoms than the VA examiners, including illogical or irrelevant speech, impaired judgement, gross impairment in thought processes or communication, suicidal ideation, neglect of personal appearance and hygiene, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, and disorientation to time or place.  However, the Board also notes that Dr. D.O.B. has not reported actually examining the Veteran.  In each of his evaluation reports, Dr. D.O.B. relied heavily on his review of the Veteran's records, largely the October 2010 VA examination, and characterized that report as excellent.  

The Board emphasizes that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion, and not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Dr. D.O.B.'s conclusions are factually at odds with the VA examinations and the Veteran's own statements regarding his symptoms and lack of treatment.  Further, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Guerrieri v. Brown, 4 Vet. App 467, 470-471 (1993).  For the reasons discussed above, the Board finds that the VA examination reports are entitled to more probative weight than Dr. D.O.B.'s evaluations.  

The VA examinations do not demonstrate that the Veteran's overall disability picture more nearly approximates a 100 percent evaluation during the appeal period, to include consideration of his lay statements.  The Veteran has not demonstrated a level of impairment consistent with the 100 percent criteria, nor have the Veteran's symptoms caused total occupational and social functioning, to include in areas referenced by the 100 percent criteria.  See Mauerhan, supra, Vazquez-Claudio, supra.  

Indeed, the preponderance of the evidence reflects that the Veteran has not been shown to have gross impairment in thought processes or communication; persistent delusions or hallucinations; persistent danger of hurting others; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or, memory loss for names of close relatives, own occupation, or own name.  The October 2010 and March 2016 VA examiners both noted the lack of suicidal ideation.  While Dr. D.O.B. reported suicidal ideation in June 2015, he did not note that symptom in either January 2012 or April 2014 and yet characterized the symptom as intermittent and occurring in the past.  The Board finds that the internal inconsistency of his reports lessens the probative value of such evidence. 
Moreover, the Board emphasizes that a 100 percent disability evaluation requires both total social and occupational impairment.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  In this regard, the Board acknowledges the Veteran's lay statements regarding the severity of his symptoms, including the problems at work leading up to his 2008 retirement and the problems with his marriage leading up to his 2008 divorce.  However, at each VA examination, he reported that race played a role in the tension between him and his supervisors, rather than his PTSD.  He also told the July 2014 VA examiner that his job was easy for him while he was still working, indicating that he did not struggle to get things done.  He further testified in March 2012 that he was up for a promotion just prior to his retirement in 2008.  

Nevertheless, even assuming that the Veteran has had total occupational impairment during the entire appeal period, he has not been shown to have total social impairment.  In fact, the Veteran reported keeping in contact with his brothers, being involved at church, and maintaining his friendships with three or four of his former co-workers to the July 2014 VA examiner.  He had similarly reported the friendships with three or four of his former co-workers at the March 2012 hearing.  Thus, it cannot be said that the Veteran has had total social impairment.  

The Board does acknowledge that it is remanding the issue of entitlement to TDIU for a VA examination to determine the effect of his PTSD on his employability.  However, such development would not aid in substantiating the claim for a higher initial evaluation for PTSD.  As noted above, a 100 percent evaluation warrants both total social and occupational impairment, and such an examination would not change the finding that the Veteran does not have total social impairment.  Thus, the development would not alter the outcome of this decision, and a remand would be futile. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law is not appropriate when it imposes additional burdens with no benefit flowing to the Veteran).

Based on the foregoing, the Board finds that the Veteran's symptoms, when taken together, do not more nearly approximate both total social and total occupational impairment as required to warrant a 100 percent rating.  Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 100 percent have not been met or approximated during this period on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board acknowledges the Veteran's GAF score of 46 at the October 2010 VA examination.  A GAF score ranging from 41 to 50 is contemplated for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning.  See 38 C.F.R. §§ 4.125, 4.130, DSM-IV.  In this case, that GAF score is consistent with the 70 percent rating.  Specifically Diagnostic Code 9411 contemplates symptoms such as suicidal ideation and obsessional rituals in the criteria for a 70 percent rating.  Moreover, a GAF score is but one factor for consideration in a rating, and the Board finds the narratives contained in the lay statements and examination reports to be the most probative evidence of the Veteran's psychological symptomatology.  

After considering the evidence of record, the Board finds that the Veteran's symptoms most closely approximate the criteria for the currently assigned 70 percent disability rating.  Overall, the Veteran has not demonstrated a level of impairment consistent with the criteria for a total evaluation.  Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for a total evaluation have not been met or approximated for any period in this appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, the Board concludes that the weight of the evidence is against the Veteran's claim for a rating in excess of 70 percent for PTSD.  As such, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including hypervigilance, nightmares, flashbacks, problems with concentration, depression, anxiety, suspiciousness, irritability, panic attacks, flattened affect, chronic sleep impairment, memory loss, difficulty understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, avoidance, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances such as work or a work-like setting, and impaired impulse control.  Indeed, the rating criteria contemplate the overall effect of all of his symptomatology on his occupational and social functioning.  

As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  Moreover, as the rating criteria outlined in the General Rating Formula for Mental Disorders serve merely "as examples of the type and degree of the symptoms, and their effects, that would justify a particular rating, " Mauerhan, 16 Vet.App. at 442, there are no symptoms attributable to the Veteran's service-connected PTSD that have not been accounted for in the assigned 70 percent rating.  As discussed above, the Board has considered consider all his psychiatric symptoms.   

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Subject to the provisions governing the award of monetary benefits, a 70 percent rating, but no higher, is granted for PTSD throughout the appeal period.


REMAND

The Board notes that the Veteran has been retired since 2008.  Each VA examiner recounted this fact in addressing the impact of the Veteran's PTSD on his job at that time, but the examiners did not specifically address whether the Veteran could currently obtain or maintain substantially gainful employment.  Therefore, remand is required to obtain an examination addressing the current impact of the Veteran's PTSD on his employability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the record and send an appropriate letter to the appellant to ensure compliance with all notice and assistance requirements with respect to his TDIU claim.

2.  The AOJ should schedule the Veteran for a VA examination by an appropriate examiner.  The ultimate purpose of the examination is to ascertain the current impact of the Veteran's service-connected PTSD and major depressive disorder on his ability to work.

If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and industrial capacity.  He or she should address the Veteran's current ability to function in an occupational environment.

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

A written copy of the report should be associated with the claims file. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


